                                          Case 4:19-cv-04431-PJH Document 37 Filed 11/10/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         DAWNIA SIMMONS,
                                  7                                                     Case No. 19-cv-04431-PJH
                                                       Plaintiff.
                                  8
                                                v.                                      ORDER WITHDRAWING REFERRAL
                                  9                                                     TO FEDERAL PRO BONO PROJECT
                                         MARRIOT COURT YARD,
                                  10                                                    Re: Dkt. No. 36
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This court entered an order on January 17, 2020, referring plaintiff to the Federal

                                  14   Pro Bono Project for legal assistance in connection with the above-captioned matter.

                                  15   The court has been advised that the Pro Bono Project has attempted to procure the

                                  16   assistance of counsel for plaintiff and that, to date, no attorney has volunteered to assist

                                  17   plaintiff despite numerous attempts by the Pro Bono Project to staff the case. As the Pro

                                  18   Bono Project has been unable to obtain counsel for plaintiff,

                                  19          IT IS HEREBY ORDERED that plaintiff be required to proceed pro se and the stay

                                  20   in the proceedings is lifted as of the date of this order. Defendant’s pending motion to

                                  21   dismiss, (Dkt. 9), will be decided on the papers without a hearing.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 10, 2020

                                  24                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  25                                                United States District Judge
                                  26

                                  27

                                  28
